
	

114 S2864 IS: Reducing Existing Costs Associated with Pharmaceuticals for Seniors Act of 2016 
U.S. Senate
2016-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2864
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2016
			Mr. Wyden (for himself, Mr. Cardin, Mr. Bennet, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to prevent catastrophic out-of-pocket spending on
			 prescription drugs for seniors and individuals with disabilities.
	
	
		1.Short title
 This Act may be cited as the Reducing Existing Costs Associated with Pharmaceuticals for Seniors Act of 2016  or the RxCAP Act of 2016.
		2.Elimination of
			 cost-sharing above the Medicare part D annual out-of-pocket threshold
 (a)In generalSection 1860D–2(b)(4)(A) of the Social Security Act (42 U.S.C. 1395w–102(b)(4)(A)) is amended—
 (1)in clause (i)— (A)by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively;
 (B)by striking subparagraph (B), with cost-sharing and inserting the following: “subparagraph (B)—  (I)for plan years 2006 through 2017, with cost-sharing; 
 (C)in item (bb), as redesignated by subparagraph (A), by striking the period at the end and inserting ; and; and (D)by adding at the end the following new subclause:
						
 (II)for plan year 2018 and subsequent plan years, without any cost-sharing.
							; and
 (2)in clause (ii)— (A)by striking clause (i)(I) and inserting clause (i)(I)(aa); and
 (B)by adding at the end the following new sentence: The Secretary shall continue to calculate the dollar amounts specified in clause (i)(I)(aa), including with the adjustment under this clause, after plan year 2017 for purposes of 1860D–14(a)(1)(D)(iii)..
					(b)Conforming
 amendments to low-Income subsidySection 1860D–14(a) of the Social Security Act (42 U.S.C. 1395w–114(a)) is amended— (1)in paragraph (1)—
 (A)in subparagraph (D)(iii), by striking 1860D–2(b)(4)(A)(i)(I) and inserting 1860D–2(b)(4)(A)(i)(I)(aa); and (B)in subparagraph (E)—
 (i)in the heading, by inserting prior to the elimination of such cost-sharing for all individuals after threshold; and (ii)by striking The elimination and inserting For plan years 2006 through 2017, the elimination; and
 (2)in paragraph (2)(E)— (A)in the heading, by inserting prior to the elimination of such cost-sharing for all individuals after threshold;
 (B)by striking Subject to and inserting For plan years 2006 through 2017, subject to; and (C)by striking 1860D–2(b)(4)(A)(i)(I) and inserting 1860D–2(b)(4)(A)(i)(I)(aa).
					
